Order, entered on February 14, 1961, sustaining a writ of habeas corpus, ordering that custody of the child be awarded to the parents and directing that respondent deliver the child to the parents, unanimously affirmed, without costs. On all of the evidence we agree with Special Term that the best interests of the child will be served by awarding custody to the parents. It is well, however, to reiterate the caveat of. Special Term to the father that any future outbursts of violence or disquieting incidents for which he may be responsible and which may tend to disrupt the tranquillity of the home environment can result in a reconsideration of the custody disposition and a return of the child to the abode of the grandmother. Settle order on notice providing for a stay until the child has completed the high school year in June, 1961. Concur — Breitel, J. P., Rabin, Valente, McNally and Bastow, JJ.